Citation Nr: 0209485	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  95-18 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from December 1959 to 
July 1960.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1994 decision of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO).  In January 1999, the Board remanded the matter for due 
process considerations.  


FINDINGS OF FACT

1.  By March 1963 decision, the Board denied the veteran's 
claim of service connection for a psychiatric disorder.  

2.  Evidence received since the March 1963 Board decision is 
either cumulative or does not bear upon the specific matter 
under consideration, and thus does not provide a new factual 
basis on which to reopen the veteran's claim of service 
connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The March 1963 Board decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 4004(b) 
(West 1958) (currently 38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 2002)); 38 C.F.R. § 19.5 (1962) (currently 38 C.F.R. § 
20.1100 (2002))..

2.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in law during the pendency of this 
appeal with enactment of VCAA.  VA has issued final 
regulations to implement the statute.  See Duty to Assist, 66 
Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
On reviewing the record, the Board finds that VA has 
satisfied its duties to the veteran, under both former law 
and the new VCAA.

In pertinent part, applicable provisions provide that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  38 U.S.C. § 
5103 (West Supp. 2002).  

In this case, the record shows that the veteran has been 
clearly advised, via decisions of the RO, Statements of the 
Case, and the Board's remand, of the evidence of record, the 
applicable legal criteria, and the evidence required to 
reopen a claim of service connection for a psychiatric 
disorder.  The Board concludes that the discussions in these 
documents complied with VA's notification requirements.  
Moreover, as set forth below, the Board finds that the RO has 
secured a complete record to the extent necessary.  Thus, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  

Under VCAA, VA also has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A (West Supp. 2002).  In this case, the 
veteran has identified no unobtained, available evidence that 
might aid in his claim or that might be pertinent to the 
bases of the denial of this claim.  Thus, the Board finds 
that VA has fully met its development obligations to the 
veteran under VCAA and the former law.  

In any event, the Board notes that VCAA left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108, before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f) (West Supp. 2001).  

It is also noted that final regulations to implement VCAA 
contain an amendment of the definition of new and material 
evidence and rules prescribing certain VA duties in the 
context of an attempt to reopen a finally decided claim.  
However, these changes specifically apply only to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.156(a), 3.159(c), 3.159(c)(4)(iii)).  As this claim to 
reopen was already pending on the effective date of the new 
regulations, and as the new regulations expressly apply only 
to newly-filed claims, the Board finds that such provisions 
are inapplicable here.  

In sum, the Board concludes that the veteran has been 
adequately informed of the evidence of record and the 
evidence necessary to support his claim and all relevant 
records have been obtained.  Moreover, there is no indication 
that probative records exist which have not already been 
obtained.  As VA has fulfilled the duty to assist and notify, 
and because the change in law has no material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

At the veteran's October 1959 military enlistment medical 
examination, no pertinent psychiatric complaint or 
abnormality was noted.  In-service medical records show that 
in June 1960, he was hospitalized with symptoms of extreme 
bizarreness, delusions of grandeur, total detachment from 
reality, hyperaggressiveness, confusion, and highly 
inappropriate responses.  Following treatment, his symptoms 
subsided and he was able to report that he had a similar 
psychotic episode in 1956.  The diagnosis on discharge was 
schizophrenic reaction, latent.  It was determined that the 
veteran's condition had preexisted his entrance into service.  
Thereafter, a Medical Board recommended a medical discharge.  

In July 1961, the veteran submitted a claim of service 
connection for "a nervous condition aggravated by service."  
In connection with his claim, he underwent a psychiatric 
examination at which it was noted that the veteran had been 
incarcerated since July 1961 for assault with intent to 
murder with malice.  The examining physician indicated that a 
review of the veteran's records showed a history of treatment 
for a schizophrenic breakdown in 1957, as well as a history 
of an in-service hospitalization for schizophrenic reaction.  
After examining the veteran, the impression was sociopathic 
personality disturbance.  The examiner indicated that there 
was no current evidence of any residual disability relative 
to a schizophrenic reaction, latent or otherwise.  

By November 1961 decision, the RO denied service connection 
for a nervous condition.  The veteran appealed the RO 
determination, claiming that he had a current psychiatric 
disorder which was incurred in service.  In a March 1963 
decision, the Board upheld the RO determination, finding that 
the veteran's psychiatric disorder had preexisted service and 
had not been aggravated therein.

In June 1980, the veteran requested reopening of his claim of 
service connection for a psychiatric disorder.  In support of 
his request, he submitted copies of July 1960 letters from a 
military chaplain to his mother.  In these letters, the 
chaplain explained that the veteran had been treated for 
mental illness and had received a medical discharge from 
service.  

By June 1980 letter, the RO explained to the veteran that his 
claim had been previously denied and that substantiating 
medical evidence had to be submitted to reopen it.  He was 
advised that unless he submitted such evidence, preferably 
within 60 days, his claim would not be reconsidered.  The 
veteran did not respond.  

In November 1993, the veteran submitted a claim of service 
connection for several disabilities, including a psychiatric 
disorder.  In connection with his claim, he identified 
numerous medical records, which the RO duly obtained.  

Private treatment records show that the veteran was 
hospitalized in February 1967 for psychiatric care.  Data 
recorded for clinical purposes was to the effect that he had 
a prior history psychiatric hospitalization at the age of 15.  

Medical records from the Texas Department of Corrections and 
the University of Texas Medical Branch, dated from May 1992 
to August 1996, show that the veteran received treatment for 
several disabilities, including occasional treatment for a 
psychiatric disorder.  In November 1993, diagnoses of 
antisocial personality and adjustment disorder were noted.  
It was also noted that the veteran had reported a history of 
paranoid ideation when stressed or decompensated.  

VA clinical records dated from July 1980 to December 1991 
show that the veteran was hospitalized in July 1980 for 
endocarditis therapy.  Several previous hospitalizations for 
depression and anxiety neurosis were noted.  The diagnoses on 
discharge included alcohol abuse and intervenous drug abuse.  
The veteran was also seen in the psychiatric clinic in July 
1980.  At that time, a history of paranoid schizophrenia in 
1967 was noted, which resolved with electric shock therapy.  
The impressions were personality disorder complicated by 
Grave's disease.  He was again hospitalized in May 1987 for 
treatment of a left knee disability.  At that time, a history 
of depression with personality disorder was noted.  The 
diagnoses on discharge included intravenous drug abuse.  

In statements to the RO, the veteran reiterated his 
assertions that he had a current psychiatric disorder which 
was incurred in or aggravated by service.  

II.  Analysis

As noted above, by March 1963 decision, the Board denied 
service connection for a psychiatric disorder.  That decision 
is final.  38 U.S.C.A. § 4004(b) (West 1958) (currently 38 
U.S.C.A. § 7104(b) (West 1991 & Supp. 2002)); 38 C.F.R. § 
19.5 (1962) (currently 38 C.F.R. § 20.1100 (2002))..

The veteran now seeks to reopen his claim of service 
connection for a psychiatric disorder.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2002).

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2002).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in March 1963.

This additional evidence includes statements from the 
veteran, copies of letters from a military clergyman, as well 
as numerous post-service treatment records, some of which 
show treatment for a psychiatric disorder.  

The additional post-service medical records submitted since 
the last final decision merely note treatment for a 
psychiatric disorder.  They contain no indication that any 
post-service psychiatric disorder was incurred in or 
aggravated by service.  Thus, this evidence is not pertinent 
to the specific matter under consideration and is not new and 
material evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993) 
(Records showing treatment years after service which do not 
link the post-service disorder to service in any way are not 
considered new and material evidence).  

With respect to the veteran's statements to the effect that 
he currently has a psychiatric disorder which was incurred in 
or aggravated by service, the Board finds such statements are 
cumulative, redundant and reiterative of other statements 
previously considered by the Board at the time of the March 
1963 rating decision.  Simply put, the current assertions 
contain essentially the same assertions as those considered 
by the Board in its prior decision.

Moreover, the Board notes that as the record does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

Finally, the Board finds that the statements from the 
military clergyman are not new and material evidence.  The 
information contained in these letters, namely, that the 
veteran was treated for a psychiatric disorder in service and 
received a medical discharge, were already considered by the 
Board at the time of the previous decision.  Thus, these 
affidavits are cumulative evidence which does not provide a 
basis on which to reopen the claim.

In view of the foregoing, the Board concludes that the 
additional evidence submitted since the March 1963 Board 
decision is not new and material and does not warrant a 
reopening of the veteran's claim of service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Accordingly, the Board's March 1963 decision denying service 
connection for an acquired psychiatric disorder remains final 
and this appeal must be denied.

In reaching this decision, the Board again notes that the 
veteran has not specifically identified any evidence, nor is 
VA on notice of any evidence, which may prove to be new and 
material for the purposes of reopening the claim of service 
connection for an acquired psychiatric disorder.  Graves v. 
Brown, 8 Vet. App. 522 (1996).  


	(CONTINUED ON NEXT PAGE)


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, the appeal is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

